DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the RCE filed on 02/19/2021.  Examiner acknowledged that claims 1 has been amended; claims 6, 8 and 14 are canceled.  Claims 1-5, 7, 9-13 and 15-20 are pending.
Response to Arguments
Applicant's arguments filed 02/19/2021 with respect to claim 1 have been fully considered but are moot in the new ground of rejection in view of newly found prior art Yamada (US 2019/0124733).  

Regarding Claim 1, applicant argues (see p.7 of the Remarks) that Harbers does not teach “each LED region comprises a LED chip and is filled with a fluorescent layer without a gap between the fluorescent layer and the LED chip.”  This argument is not persuasive. 
The newly found prior art Yamada teaches each LED region ([0028] “light-emitting element(s) 21 disposed on the base body 10, various kinds of light-emitting element(s) can be used.  Each light-emitting element 21 is a light-emitting diode in the present embodiment.  The wavelength of the light to be emitted from the light-emitting element 21 can be appropriately selected.  For example, for a blue or green light-emitting element, a light-emitting element using a semiconductor such as a nitride-based semiconductor (e.g., In.sub.xAl.sub.yGa.sub.1-x-yN, 0.ltoreq.X, 0.ltoreq.Y, X+Y.ltoreq.1), ZnSe, or GaP can be used.  For a red light-emitting element, a light-emitting element using a semiconductor such as GaAlAs or AlInGaP can be used”) comprises a LED chip (Fig. 5B: 21) with a fluorescent layer (Fig. 1B: 30; [0050] “sealing member 30 may contain a wavelength conversion material”) without a gap between the fluorescent layer and the LED chip (Fig. 4: 30 is directly on LED 21).  Thus, Yamada teaches the limitations as claimed.  Accordingly, the rejection of claim 1 over Macias is maintained.
Claims 2-5, 7, 9-13 and 15-20 are similarly rejected as they depend on the rejected claim above.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 ln2, “the different first fluorescent layers” lack antecedent basis.
Claim 7 ln2, “the same second fluorescent layer” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends on canceled claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Macias (US 10197224) in view of Schubert (US 2019/0198563) and Yamada (US 2019/0124733).

    PNG
    media_image1.png
    251
    441
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    266
    481
    media_image2.png
    Greyscale

Examiner markup Fig. 11B                                                   Examiner markup Fig. 1A


Regarding Claim 1, Macias teaches a light apparatus (Fig. 11B: 400) with mixed light output (Fig. 11B: 400 produces light from 212, 214, 216; col19 ln57-60 “light 400 configured for providing a wide spectral range with individual control over the LEDs 212, 214, 216”), comprising: multiple LED modules (Fig. 11B: top 212, top 212’), each LED module (Fig. 11B: 212) comprising a package housing (Examiner markup Fig. 11B: A) for multiple LED regions (col17 ln0-5 “RGB LEDs are made of LED chips (also called dies) each capable of separate intensity output for each of the R, meaning red, G, meaning green and B meaning blue chips”), the multiple LED regions having separate electrodes (Fig. 11B: R,G,B have separate R,B,G electrodes), the multiple LED regions sharing the package housing for emitting lights with different optical characteristics (Fig. 11B: 212 emits Red, Green and Blue), a control circuit (Fig. 11B: 320) for determining currents supplied to the multiple LED modules separately (col19 ln60-65 “LED driver 331 is configured to receive control signals from the controller 320 that provide for individual control over each LED or LED component 212, 214, 216 in the LED light 400”) for generating the mixed light output (Fig. 11B: light from RGB together produce a resultant mixed light; Examiner notes: it is well known that RGB produces White light), different LED modules (Fig. 11B: top 212, bottom 212) are controlled separately (Fig. 11B: 331 separately controls top 212, bottom 212, White, Amber) so as to emit different mixed lights (Fig. 11B: 331 offers individually control different LEDs to control light emission); and a driver module (Fig. 11B: 331) for electrically connecting to the separate electrodes of the multiple LED regions and connecting to the control circuit for selectively supplying the currents (col19 ln60-65 “LED driver 331 is configured to receive control signals from the controller 320 that provide for individual control over each LED) to the multiple LED regions of the multiple LED modules.
Macias does not explicitly teach in Fig. 11B generating the mixed light output with requested optical parameters. However, (col19 ln25-30) teaches “The interface 310 sends the instructions to a controller 320 that controls the light output from the LED light 300 based upon the received instructions”).  It would have been obvious to one of ordinary skill in the art to combine the teachings of Macias in order to generate the desired mixed light with requested parameters since interface 310 utilizes a color wheel/scroll control for receiving inputs from a user (col19 ln20-25) to control light output.
Macias does not teach at least two of the multiple LED regions sharing multiple semiconductor layers but with different etched trench patterns on a substrate under the multiple semiconductor layers to emit different light outputs because of the different etched trench patterns
Fig. 5E: 256, 254) sharing multiple semiconductor layers (Fig. 5E: 220, masks 510, 512) but with different etched trench patterns (Fig. 5E: 460c, 460b; Fig. 5A: 460c, 460b) on a substrate (Fig. 5E: 150) under the multiple semiconductor layers (substrate 150 is under the semiconductor layers 220, 510 or 512) to emit different light outputs (Fig. 5E: λ3-λ1; [0126] “quantum dots 460 having 3 different dimensions are further processed to form a multi-color monolithic LED”) because of the different etched trench patterns ([0010] “quantum dots in the first area are sized to emit light substantially within a first band of wavelengths and the quantum dots in the second area are sized to emit light substantially within a second band of wavelengths different from the first band of wavelengths”).
Yamada is in the field of lightings (abstract) and teaches wherein at least two of the multiple LED regions (Examiner markup Fig. 1A: A, B) are tilted with relative tilt angles (Fig. 4: θ of light exiting encapsulate 30) so that output lights of said at least two of the multiple LED regions are overlapped (Fig. 4: lights have different incident and reflection angles) to provide a better mixed effect ( [0048] “light emitted from the light-emitting element 21 can be refracted at the interface between the sealing member 30 and an air, so that a wider light distribution can be achieved”); each LED region comprises a LED chip (Fig. 1B: 21) and is filled with a fluorescent layer (Fig. 1B: 30) without a gap (Fig. 1B: 30 directly on top of 21) between the fluorescent layer ([0050] “sealing member 30 may contain a wavelength conversion material and a diffusion agent for diffusing the light emitted from the light-emitting element 21”) and the LED chip.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Macias with different LED regions having different trench patterns as taught by Schubert and tilt angle to overlap light as taught by Yamada in order to provide more uniform distribution of light and different emission wavelength since different quantum dot size/trench patterns at various substrate regions allow ILED of different wavelengths 

Regarding Claim 2, Macias teaches the light apparatus wherein the multiple LED regions comprise a blue light region (Fig. 11B: 212 B), a red light region (Fig. 11B: 212 R), a green light region (Fig. 11B: 212 G) and a white light region (Fig. 11B: 214 W).

Regarding Claim 3, Macias teaches the light apparatus with all the limitations as claimed in claim 1.
Macias does not explicitly teach in Fig. 11B wherein the multiple LED regions emit lights with different color temperatures.  However, (col9 ln60-65) teaches “The D LEDs are configured to produce a light with color temperature in the range of 5400 to 5600 K (or about 5400 to 5600K) for daylight white light.  The T LEDs are configured to produce a light with color temperature in the range of 3050 to 3300 K (or about this range) and most preferably 3200K or about 3200K for warm white light”.  It would have been obvious to one of ordinary skill in the art to combine the teachings of Macias in order to emit light with different color temperatures since creating scene under sunlight with blue sky requires a color temperature that is different from scene taking place at sunrise because these lighting scene are ideal lighting for TV, photography and film studio scenarios (col2 ln5-15).  Therefore, the subject matter claimed would have been obvious in view of Macias.

Regarding Claim 4, Macias teaches the light apparatus wherein the multiple LED regions emit lights with different color spectrums (Fig. 11B: white, amber, red, green and blue).

Regarding Claim 5, Macias teaches the light apparatus wherein the multiple LED regions in the LED module are arranged as grids (Fig. 9A: LED regions are aligned in a matrix; col17 ln0-5 “an LED array (also called a matrix)”).

Regarding Claim 7, the combination of Macias, Schubert and Yamada teach the light apparatus of claim 1, wherein the different first fluorescent layers (Yamada Fig. 1A: two different 30 on two different LED 21) have less area than the same second fluorescent layer (Yamada Fig. 1: 52).

Regarding Claim 9, Macias teaches the light apparatus wherein the multiple LED regions contain different LED chips (Fig. 11B: 212 contains R, G, B LEDs; col17 ln0-5 “RGB LEDs are made of LED chips (also called dies) each capable of separate intensity output for each of the R, meaning red, G, meaning green and B meaning blue chips”).

Regarding Claim 10, the combination of Macias, Schubert and Yamada teach the light apparatus of claim 9 wherein the different LED chips (Yamada Fig. 1A: chips 21 are space apart) are kept with a distance.

Regarding Claim 11, Macias teaches the light apparatus wherein the same LED regions in different LED modules (Fig. 11B: top 212, bottom 212) are supplied with different current values (col19 ln60-65 “LED driver 331 is configured to receive control signals from the controller 320 that provide for individual control over each LED or LED component 212, 214, 216 in the LED light 400”).

Regarding Claim 13, the combination of Macias, Schubert and Yamada teach the light apparatus of claim 1 wherein light emitted directions of the multiple LED regions are overlapped Fig. 4 lights are refracted, reflected causing the lighting of Fig. 1A to overlap; [0048] “sealing member 30 having this shape, light emitted from the light-emitting element 21 can be refracted at the interface between the sealing member 30 and an air, so that a wider light distribution can be achieved”).

Regarding Claim 15, Macias teaches the light apparatus wherein area sizes of the multiple LED regions (Fig. 9A: 212 LED region is smaller than 214 LED region) are not the same.

Regarding Claim 16, the combination of Macias, Schubert and Yamada teach the light apparatus of claim 1 wherein at least two of the multiple LED regions (Yamada Examiner markup Fig. 1A: A, B) are covered with the same fluorescent layer (Fig. 1A: 52).

Regarding Claim 17, Macias teaches the light apparatus wherein the control circuit comprises a communication circuit (Fig. 11B: 310) for receiving an external command (col19 ln20-25 interface 310 (such as a GUI having input devices such as a color wheel/scroll control and/or DMX 0 to 255 slide controller(s) for each DMX universe, e.g., four, six or eight lighting tubes per universe or other desired amounts) receives instructions for controlling the LED light”).

Regarding Claim 18, Macias teaches the light apparatus wherein the communication circuit (Fig. 11B: 310) is a wireless circuit (Fig. 11B: 310) for receiving an external command (col19 ln25 “interface 310 may be a wired interface or a wireless interface”).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macias, Schubert, Yamada as applied to claim 1 and further in view of Harris (US 2018/0317306).
Regarding Claim 12, the combination of Macias, Schubert and Yamada teach the light apparatus with all the limitations as claimed in claim 1.
Macias, Schubert and Yamada do not teach when an overall driving current is decreased, the currents supplied to different LED regions drop at different speeds.
Harris is in the field of lighting control (abstract) and teaches when an overall driving current is decreased (Fig. 13B: Fixtures A-L and N-R have decreasing current), the currents supplied to different LED regions drop at different speeds (Fig. 13B: current of LEDs in fixture A-R have gradient where F has the highest drop while F has the lease drop in current; [0110] “the effective slope of the gradient is greatest when lighting fixture F detects the greatest amount of ambient sunlight, wherein the light output differential between the lighting fixtures M and F is the greatest”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Macias, Schubert and Yamada with different current at different LED regions as taught by Harris in order to independently control light output in response to ambient light since portion of room receiving the most ambient sunlight requires the lease amount of artificial light [Harris 0108] making such lighting system cost effective and more responsive [Harris 0230]. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Macias, Schubert , Yamada as applied to claim 1 and further in view of Bora (US 10321541).
Regarding Claim 19, the combination of Macias, Schubert and Yamada teach the light apparatus with all the limitations as claimed in claim 1.
Macias, Schubert and Yamada do not teach wherein the multiple LED regions are not supplied the currents at the same time.
Fig. 3: 310, 312) are not supplied the currents at the same time (Fig. 4: 400 is before 402).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Macias, Schubert and Yamada with current supplied at different time as taught by Bora in order to produce different color of light since duration of current applied to different LED regions changes the output light color [Bora col17 ln30-40]. 

Regarding Claim 20, the combination of Macias, Schubert and Yamada teach the light apparatus with all the limitations as claimed in claim 19.
Macias, Schubert and Yamada do not teach wherein the LED regions are supplied with the currents sequentially in an adjustable order over time to emit different mixed lights.
Bora is in the field of LED lighting (abstract) and teaches wherein the LED regions (Fig. 4: 310, 312) are supplied with the currents sequentially in an adjustable order (Fig. 4: PWM 400 and 402 lengths are adjustable; col17 ln30-35 “PWM1/LED Driver1 400 should be ON for 70% of the cycle time (here, 70% of 4 ms=2.8 ms) and PWM2/LED Driver2 402 should be ON for remaining 30% of the cycle time (here, 30% of 4 ms=1.2 ms)”) over time to emit different mixed lights.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Macias, Schubert and Yamada with current supplied at different time as taught by Bora in order to produce different color of light since duration of current applied to different LED regions changes the output light color [Bora col17 ln30-40]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844